ORIGINAL                                        08/09/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 21-0178


                                        DA 21-0178


CITY OF KALISPELL,                                                           AUG 0 9 2022
                                                                           Bowen
                                                                                   Greenwood
                                                                         Clerk of Supreme
                                                                            Stato of      Court
             Plaintiff and Appellee,                                                 Montana



      v.                                                             ORDER

GORDON THOMAS LEWIS ZUNDEL,

             Defendant and Appellant.



       Appellant Gordon Thomas Lewis Zundel appeals the Eleventh Judicial District
Court's Order on Appeal in Flathead County Case No. DC-20-378(B). Zundel argues that
the District Court erred by ruling that the Kalispell Municipal Court advised Zundel of his
right to counsel and to court-appointed counsel where Zundel had no counsel present at any
stage of his city court action—which resulted in Zundel being sentenced to 180 days of
incarceration—and that the record does not demonstrate that Zundel voluntarily, knowingly,
intelligently, and unequivocally waived his right to counsel.
       The State has filed a Notice of Concession that the District Court's order should be
reversed, and this matter should be remanded to the Kalispell Municipal Court for a new trial
with Zundel either having counsel or knowingly and voluntarily waiving his right to counsel
on the record. Without agreeing with all of the arguments Zundel has raised, the State agrees
that in this case the record is insufficient to determine whether the Kalispell Municipal Court
conducted a sufficient inquiry to establish that Zundel voluntarily, knowingly, intelligently,
and unequivocally waived his right to counsel.
       Based on Zundel's opening brief and the State's concession, and good cause
appearing,
      IT IS HEREBY ORDERED that the Order on Appeal of the Eleventh Judicial District
Court, Flathead County, in its Case No. DC-20-378(B) is REVERSED, and the District
Court is directed to remand the case to the Municipal Court for further proceedings.
      The Clerk is directed to provide copies of this Order to all counsel of record, to the
Kalispell Municipal Court, to the Clerk of the Flathead County District Court, and to
presiding judge Honorable Robert B. Allison.
      Dated this        ay of August, 2022.




                                                               Chief Justice




                                                     Li    imod      o



                                                    (9 4      Al      J41.1
                                                                   Justices




                                            2